1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     ADDISON ORR,                                           Case No. 2:20-cv-00424-APG-VCF
4                                             Plaintiff                     ORDER
5            v.
6     STATE OF NEVADA,
7                                          Defendant
8
9    I.     DISCUSSION

10          On March 3, 2020, this Court ordered Plaintiff to file a fully complete application to

11   proceed in forma pauperis or pay the full $400 filing fee for a civil action within forty-five

12   (45) days from the date of that order. (ECF No. 3 at 2). On March 20, 2020, Plaintiff filed

13   a motion for enlargement of time to file a fully complete application to proceed in forma

14   pauperis because he had not yet received his financial certificate from the NDOC. (ECF

15   No. 4 at 1). The Court now grants Plaintiff’s motion for enlargement of time at ECF No. 4.

16   Plaintiff shall file a fully complete application to proceed in forma pauperis on this Court’s

17   approved form and attach an inmate account statement for the past six months and a

18   properly executed financial certificate or pay the full $400 filing fee on or before Tuesday,

19   May 26, 2020.

20   II.    CONCLUSION

21          For the foregoing reasons, IT IS ORDERED that the motion for enlargement of

22   time (ECF No. 4) is granted.

23          IT IS FURTHER ORDERED that on or before Tuesday, May 26, 2020, Plaintiff

24   shall either: (1) file a fully complete application to proceed in forma pauperis, on this

25   Court’s approved form with complete financial attachments in compliance with 28 U.S.C.

26   § 1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the $350 filing

27   fee and the $50 administrative fee).

28   ///
1          IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
2    dismissal of this action may result.
                        March 24, 2020
3          DATED: ___________________
4
5                                           UNITED STATES MAGISTRATE JUDGE
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                             -2-
